OdliN, Judge,
delivered the following opinion:
The defendant in this case, being charged with violating the Volstead Act, was present in court with his attorney, and the first witness called for the United States was a member of the Insular police, who testified that he entered the public store conducted by the accused and that said policemen had no warrant, that the reason he entered the public store was because he had received confidential information leading him to believe that the accused Avas guilty of selling alcoholic liquor contrary to the laAV. At the close of the testimony of this policeman, counsel for the accused moved the court to dismiss the case because the policeman’ admitted that he had entered the said public store without any search warrant. The court is of the opinion that this motion should be denied. The court rules that it *352is necessary for any officer of the law to bave a search warrant before he can enter the residence or the abode or domicil of any person suspected of crime, but that this rule does not apply to automobiles, railroad stations, public stores, or other public places. Therefore the motion to dismiss is denied, and tho counsel for the defendant excepts to this ruling.
It is so ordered.